Case 1:19-cv-00437-MSM-PAS Document 84 Filed 05/25/21 Page 1 of 6 PageID #: 2166




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND



                                              )
  CITY OF MIAMI FIRE FIGHTERS’                )
  AND POLICE OFFICERS’                        )
  RETIREMENT TRUST and                        )
  INTERNATIONAL UNION OF                      )
  OPERATING ENGINEERS PENSION                 )
  FUND OF EASTERN                             )
  PENNSYLVANIA AND DELAWARE, 1                )
       Plaintiffs,                            )
                                              )        C.A. No. 19-437-MSM-PAS
        v.                                    )
                                              )
  CVS HEALTH CORPORATION,                     )
  LARRY J. MERLO, DAVID M.                    )
  DENTON, JONATHAN C. ROBERTS,                )
  ROBERT O. KRAFT, AND EVA C.                 )
  BORATTO,                                    )
      Defendants.                             )
                                              )




                             MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge.

        On February 11, 2021, the Court granted the defendants’ Motion to Dismiss

  this securities fraud action (ECF No. 67), finding that the plaintiffs had failed in their

  Amended Complaint (ECF No. 38) to meet the heightened pleading requirement of




        1 This action was originally entitled Anarkat v. CVS Health Corporation, but
  the parties agreed to substitute City of Miami, et al as the named plaintiff by court-
  approved stipulation. (ECF No. 31).
                                              1
Case 1:19-cv-00437-MSM-PAS Document 84 Filed 05/25/21 Page 2 of 6 PageID #: 2167




  the Private Securities Litigation Reform Act (PSLRA), 15 U.S.C.A. § 78u-4. The

  Court’s Order also denied leave to amend, which the plaintiffs had requested in their

  opposition to the Motion to Dismiss “[if] the Court [were to] grant[s] any portion of

  the Motion[.]” (ECF No. 69, p. 54). Judgment entered that day. (ECF No. 80).

        Twenty-eight    days   later,        the   plaintiffs   filed   a   Motion   for   Partial

  Reconsideration (ECF No. 81), requesting that the Court “partially” reconsider by

  altering the dismissal to be without prejudice and allowing leave to amend. The

  plaintiffs proffered a Proposed Second Amended Class Action Complaint (PSAC)

  (ECF No. 81-3).

        For the reasons that follow, the Court DENIES the Motion for Partial

  Reconsideration. 2


                                        I.         ANALYSIS


        The plaintiffs invite the Court to travel with them down either of two roads

  leading to leave to amend the Amended Complaint. Both are dead ends. First, the

  pre-judgment contingent “request” to amend made in the last paragraph of their

  Memorandum in Opposition to dismissal is not in this Circuit considered a “real”

  motion for leave to amend.     It was a tagalong paragraph in the Memorandum,

  attempting to reserve the option of amending if and only if the Court ordered, or felt

  inclined to order, dismissal. For obvious reasons, the plaintiffs failed to attach a

  Proposed Amended Complaint, as required by Local Rule of Civil Procedure 15. The


  2 The appellate standard of review on a motion such as this is “manifest abuse of
  discretion.” In re Biogen Inc. Sec. Litig., 857 F.3d 34, 45 (1st Cir. 2017).
                                                   2
Case 1:19-cv-00437-MSM-PAS Document 84 Filed 05/25/21 Page 3 of 6 PageID #: 2168




  plaintiffs manifested no actual desire to amend; any wish to amend was wholly

  contingent, materializing only if the Court determined that the Amended Complaint

  were inadequate.

        The First Circuit has clearly said that such a “contingent” motion is of no legal

  significance. “[S]uch a passing request is without effect in these circumstances.”

  Fisher v. Kadant, Inc., 589 F.3d 505, 507 (1st Cir. 2009) (such statement “does not

  constitute a motion to amend a complaint.”). Accord, Fire & Police Pension Ass’n of

  Colo. v. Abiomed, Inc., 778 F.3d 228, 247 (1st Cir. 2015) (a “bare request in the[ir]

  response to a motion to dismiss” is not a “proper request.”) Had the motion to amend

  been a cognizable and not contingent one, the Court would have addressed it at more

  length under Fed. R. Civ. P. 15(a). 3 Because it was not, the Court denied it.

         The second road leads to the request to amend conjoined to the Motion for

  Reconsideration, made post-judgment, and accompanied by a Proposed Second

  Amended Complaint. The problem the plaintiffs face here is that post-judgment leave

  to amend is not possible: in the words of the First Circuit, once judgment enters, the

  case is a “dead letter” and the Complaint can no longer be amended. Fisher, 589 F.3d

  at 509 (“[O]nce judgment has entered, the case is a dead letter, and the district court




  3 The Motion for Reconsideration argues that the Court’s Order evidenced a
  misunderstanding of Rule 15 as not applying to PSRLA litigation. To the contrary,
  the Court understands quite well that the PSRLA did not alter the Rule 15(a)
  standard favoring a generous allowance of amendments. ACA Financial Guarantee
  v. Advest, 512 F.3d 46, 56 (1st Cir. 2008) (PLSRA does not alter the liberal
  amendment policy behind Rule 15). Accord, Khoja v. Orexigen Therapeutics, Inc.,
  899 F.3d 988, 1013 (9th Cir. 2018) (liberal reading of Rule 15 applies to PSLRA
  actions).
                                            3
Case 1:19-cv-00437-MSM-PAS Document 84 Filed 05/25/21 Page 4 of 6 PageID #: 2169




  is without power to allow an amendment to the complaint because there is no

  complaint left to amend.”). The law is clear that the judgment must be vacated first,

  pursuant to either Fed. R. Civ. P. 59(e) or 60 to put a post-judgment request to amend

  in a position to be ruled upon. Id. Alternatively, the judgment could be altered under

  Rule 59(e) to be without prejudice and allow amendment. The Motion here invokes

  Rule 59(e) and is brought timely, within 28 days of the entry of judgment. (ECF No.

  81-1, p. 11).

         The plaintiffs put forth two bases to modify the judgment. First, they argue

  that the Court applied an improper legal standard.         The application of a legal

  standard they point to, however, is that of Rule 15, not the legal standards underlying

  the Court’s opinion on the merits of the Motion to Dismiss. As explained above, the

  contingent request to amend that the Court denied was not a legitimate request

  under First Circuit law.        Therefore, even had the Court been under a

  misapprehension of whether Rule 15’s liberal amendment criteria applied to a

  PSLRA action – which it wasn’t – that would be of no moment.

         The plaintiffs’ second argument is that the Second Amended Complaint

  includes new evidence not available previously.      They identify eight confidential

  witnesses whose information, they allege, was not known until the filing of a different

  complaint against CVS and its officials in September 2020. Waterford Township

  Police & Fire Retirement System v. CVS Health Corporation, et al, No. 1:19-cv-00434-




                                            4
Case 1:19-cv-00437-MSM-PAS Document 84 Filed 05/25/21 Page 5 of 6 PageID #: 2170




  MSM-LDA 4. Therefore, they argue, they did not have access to the information “at

  the time they filed their complaint in July 2019, filed their opposition to Defendants’

  motion to dismiss in November 2019, or the Court held oral argument on September

  16, 2020[.]” (ECF No. 81-1, p. 2). However true that might be, the defendants had

  other options. At any time after the oral argument, but before the case was dismissed

  on February 11, 2021, they could have moved to amend. Even if they did not at that

  time know of the full extent of the testimony they could obtain from these eight

  confidential witnesses, they could have moved to amend and requested leave for an

  extension of time in which to submit the proposed amended complaint. Instead, for

  five months, they simply waited and hoped for a favorable decision.

        This is precisely what the First Circuit has tried to discourage. “We wish to

  discourage this practice of seeking leave to amend after the case has been dismissed.”

  Fire & Police Pension Ass’n of Colo., 778 F.3d at 247. Indeed, the facts of that case

  are remarkably like these. There, the plaintiffs made a reference to amending in a

  footnote in their opposition to dismissal. Declaring that not a “proper request,” the

  Court held that the plaintiffs had been put on notice by the motion to dismiss of

  deficiencies in their Complaint: “If they had something relevant to add, they should

  have moved to add it then.” Id. Similarly, in In re Biogen Inc. Sec. Litig., 857 F.3d

  34 (1st Cir. 2017), also a securities fraud case, the plaintiffs were aware of three new

  sources of information four months before the district court dismissed the case.




  4While the Amended Complaint in Waterford was filed in September of 2020, the
  original class action Complaint was filed in July 2019.
                                             5
Case 1:19-cv-00437-MSM-PAS Document 84 Filed 05/25/21 Page 6 of 6 PageID #: 2171




  Instead of “alert[ing] the court to their intentions earlier,” they waited until judgment

  entered and then moved to vacate under Rules 59(e) and 60(b)(2), claiming that the

  new information would cure the deficiencies in their inadequately pleaded previous

  Complaint. Four months was too long, the Circuit held, and repeated its insistence

  that “under circumstances like these, we wish to discourage any expectation that

  there will be ‘leisurely repeated bites at the apple.’” Id. at 46 (quoting ACA Fin. Guar.

  Corp., 512 F.3d at 57.) See also, Emmanuel v. Int’l Brotherhood of Teamsters, Loc.

  Union No. 25, 426 F.3d 416, 422 (1st. Cir. 2005) (upholding denial of reconsideration

  of summary judgment where plaintiffs waited until after entry of judgment to bring

  to the Court’s attention new publicly available evidence).

                                        II. CONCLUSION

        Neither of the plaintiffs’ requests for leave to amend have merit. The “passing

  request” made in its opposition to dismissal was of no legal effect in this Circuit. As

  for the post-judgment request, there is insufficient basis to vacate the judgment such

  as to revive the Complaint in order to amend it for a second time. Therefore, the

  Motion for Partial Reconsideration and the Motion to Amend (ECF No. 81) are

  DENIED.

  IT IS SO ORDERED:



  ___________________________
  Mary S. McElroy,
  United States District Judge


  Date: May 25, 2021

                                             6
